Citation Nr: 1018135	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-06 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 

2.  Entitlement to service connection for right shoulder 
tendonitis. 

3.  Entitlement to service connection for right carpal tunnel 
syndrome with complex regional pain syndrome/reflex 
sympathetic disorder. 

4.  Entitlement to service connection for left carpal tunnel 
syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from April 1954 to December 
1957 and from August 1991 to December 1991.  He also served 
in the Army National Guard from August 1974 to February 1980 
and in the Air National Guard from March 1986 to March 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In October 2007 the Board remanded these issues for further 
development.  The file has now been returned to the Board for 
further appellate review.

The issue of service connection for hearing loss disability 
is addressed in the Remand that follows the Order section of 
this decision.


FINDINGS OF FACT

1.  The Veteran's right shoulder tendonitis is shown by 
medical evidence to be caused by a workplace injury unrelated 
to active service.

2.  The Veteran has bilateral carpal tunnel syndrome that is 
due to or aggravated by a motor vehicle accident suffered in 
conjunction with inactive duty for training.

3.  Complex regional pain syndrome/reflex sympathetic 
disorder of the left wrist is due to carpal tunnel release 
surgery.





CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active service.   38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  Right carpal tunnel syndrome is due to or aggravated by 
injury incurred in conjunction with inactive duty for 
training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.303 (2009).
 
3.  Left carpal tunnel syndrome with complex regional pain 
syndrome/reflex sympathetic disorder is due to or aggravated 
by injury incurred in conjunction with inactive duty for 
training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a right 
shoulder disorder and for bilateral carpal tunnel syndrome.  
The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

Veteran Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In April 2002, prior to the initial adjudication of the 
claim, the RO sent the Veteran a letter advising him of the 
elements required to establish entitlement to service 
connection and the respective duties of the claimant and VA 
in obtaining evidence.  Although the Veteran was not provided 
notice with respect to the disability-rating or effective-
date element of the claim until March 2006, after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Where there is a timing defect in a case (VA may cure the 
timing defect through compliance via proper remedial 
measures, such as the issuance of compliant VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The 
readjudication may come in the form of the issuance of a SOC 
following the issuance of the VCAA notice.  Mayfield v. 
Nicholson, 449 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).   In this case 
the Veteran had ample opportunity to respond prior to the 
RO's readjudications of the claim, most recently in December 
2009.  Further, as explained below, the Board has determined 
that service connection is not warranted for a right shoulder 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claim is no more 
than harmless error.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claim.  In this regard, 
the Board notes that service treatment records (STRs) and VA 
treatment records were obtained.  The Veteran has not 
asserted, and review of the file does not show, that there 
are any existing records that should be obtained before the 
Board reviews the merits of the case.

The Board previously reviewed the file, determined that the 
VA examinations of record were inadequate, and remanded the 
case for the purpose of affording the Veteran an appropriate 
VA examination.  The Veteran was afforded a VA examination in 
June 2009.  He has not asserted the VA examination was 
inadequate in any way, and the competency of a VA examiner is 
presumed, absent a showing of some evidence to the contrary.  
See Hilkert v. West, 12 Vet. App. 145 (1999).  

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
The Board will therefore address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Inactive Duty for Training (IDT or INACDUTRA) is defined as 
other than full-time training performed by Reserves.  38 
U.S.C.A. § 101(23).  Service connection may be granted for 
injuries incurred while on IDT but not for disease.  38 
U.S.C.A. § 101(24). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Right Shoulder Disorder

The Veteran contends that he developed his claimed right 
shoulder disorder due to an accident sustained during IDT 
with the National Guard.  A service line of duty (LOD) 
investigation substantiates that the accident in question 
occurred while the Veteran was commuting from his place of 
IDT duty to his home in January 1989.

The Board notes the Veteran is currently service-connected 
for a left shoulder disability (degenerative joint disease 
with impingement syndrome of the left acromioclavicular 
joint), as residual to a left shoulder strain in service in 
July 1957.  

Service treatment records (STRs) relating to active service 
during the period from April 1954 to December 1957 show an 
old burn scar of the anterior right shoulder at the time of 
enlistment but the upper extremities were otherwise 
"normal" on examination.  In July 1956 he was treated for 
pain in the left (not right) shoulder.  In October 1956 he 
was injured when his military truck was rear-ended by a 
civilian vehicle, resulting in a contusion of the scalp and a 
wrenched back.  In August 1957 he was treated for muscle 
strain of the left (not right) shoulder incurred while 
playing football.  However, the upper extremities were 
"normal" on separation except for the previously identified 
burn scar, identified as being due to a severe burn injury at 
age 2. 

During VA psychiatric examination in July 1960 the Veteran 
reported that he currently worked as a stockroom associate, 
which required a great deal of heavy lifting.  Concurrent VA 
physical examination noted the musculoskeletal system as 
"normal"
 
Periodic physical examinations associated with duty in the 
reserve component show "normal" evaluation of the upper 
extremities in February 1980 (enlistment in Reserve 
Component), October 1983, June 1987, February 1987, and April 
1989.  

In January 1989 the Veteran was injured in a single-car 
accident determined to be in line of duty while traveling 
from his place of IDT.  The service line of duty (LOD) 
investigation cites injuries as contusion of the left arm 
with decreased range of motion and contusion to the right 
patella with decreased range of motion, both characterized as 
soft tissue injuries.  There is no indication of an injury to 
the right shoulder or arm.

The Veteran had a VA examination in July 1989 in which he 
complained of back and neck pain since the auto accident in 
January.  There was no indication of any subjective or 
objective impairment of either shoulder or either arm.

Records from Dr. Fadi Bejjani show the Veteran presented in 
January 1993 complaining of left shoulder pain; Dr. Bejjani's 
impression was left shoulder rotator cuff impingement.  There 
is no indication of any objective or subjective disorder of 
the right shoulder.

A February 1999 note by Dr. R. Kotzen reflects the Veteran's 
complaints of a history of pain in the right side of the 
shoulder, with numbness into the right arm and fingers.  The 
Veteran recounted that in January 1999 he was awkwardly 
pulling a heavy X-ray jacket from the file and felt something 
snap in his lower neck.  Dr. Kotzen's impression was that the 
symptoms were not related to his ongoing problem with 
cervical disc protrusion at C7-T1.

A follow-up note by Dr. Kotzen dated in April 1999 states the 
Veteran returned complaining of occasional pain in the right 
shoulder.  Physical examination showed the shoulder to be 
completely intact, with normal strength and range of motion.  
The impression was residual biceps muscle tendonitis in the 
right shoulder unrelated to bulging disc in the cervical 
spine, which was asymptomatic and without radiculopathy. 

In May 1999 Dr. Kotzen noted he could not corroborate the 
Veteran's complaint of shoulder pain with the MRI findings; 
his current impression was right shoulder sprain versus 
biceps tendonitis versus impingement syndrome.  Of note, Dr. 
Kotzen's handwritten office notes refer to the Veteran has 
having a right shoulder injury "w.c.", that being a 
standard medical abbreviation for "worker's compensation."  
Medical Abbreviations, 11th ed., 2003.

Treatment records from Dr. Nathan Riles dated in August 2001 
include an MRI showing intact rotator cuff tendons, intact 
biceps tendon, minimal linear signal hypertintensity possibly 
related to degeneration or to underlying small tear, and 
degenerative or hypertrophic changed in the acromioclavicular 
(AC) joint.  Dr. Riles' impression was right shoulder pain 
possibly carpal tunnel.

A May 2003 from Dr. Brian O'Donnell indicated that the 
Veteran had orthopedic problems including shoulder 
impingement that "certainly could have begun while he was on 
active military service due to injuries involved in active 
military service."  It is unclear whether Dr. O'Donnell was 
referring to the left shoulder (for which the Veteran is 
service-connected), the right shoulder currently under 
appeal, or both.

A February 2004 letter from Neurological Associates of 
Hampton Roads noted an impression of pain in the anterior 
right shoulder, possibly arthritic with history of 
osteoarthritis.

The Veteran had a VA peripheral nerves examination in June 
2009, performed by a nurse and countersigned by a physician.  
The examiner reviewed the claims file and noted the Veteran 
reported having a motor vehicle accident in service in 1989 
in which he hit the steering wheel with his shoulder and 
chest.  X-ray of the shoulders showed moderate narrowing of 
both acromioclavicular (AC) joints with mild spurring but 
both shoulders were otherwise unremarkable.  The examiner 
diagnosed right shoulder strain and degenerative changes in 
both AC joints.  The examiner did not provide an opinion 
regarding the etiology of the right shoulder disorder.

On review of the record as detailed in pertinent part above 
the Board finds there is no evidence showing that the Veteran 
had a right shoulder injury during active service or IDT.  
Although the Veteran has suggested a relationship between the 
automobile accident in 1989 and his claimed right shoulder 
disorder, contemporary treatment records are silent in regard 
to any complaint of right shoulder symptoms.  

The Board also notes that right shoulder symptoms were first 
documented in February 1999, and that treatment notes from 
Kotzen clearly attribute the right shoulder disorder to a 
worker compensation injury after active service.

The only medical evidence asserting a relationship between 
active service and a shoulder disorder is the May 2003 
opinion of Dr. O'Donnell.  As noted above, such opinion cites 
"shoulder impingement" without identifying the shoulder in 
question, and the Veteran is already service-connected for 
left shoulder impingement.  Further, Dr. O'Donnell stated the 
orthopedic disorders cited, including shoulder impingement, 
"certainly could have begun" while the Veteran was on 
active service.  In this regard, the Board notes that medical 
opinions expressed in speculative language do not provide the 
degree of certainty required for medical nexus evidence.  
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), citing Obert v. Brown, 
5 Vet. App. 30, 33 (1993).

In sum, the Veteran has presented evidence of a current right 
shoulder disorder.  However, evidence of a present condition 
is generally not relevant to a claim for service connection, 
absent some competent linkage to military service.  Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992). 

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  A 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Further, lay testimony is competent to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski,  2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).  

In this case the Veteran has not asserted, and the evidence 
does not show, that he has had continuous right shoulder pain 
since the accident in 1993; rather, he has simply offered his 
personal opinion regarding causation, unsupported by 
competent medical opinion.  Lay persons are not competent to 
opine as to medical etiology or render medical opinions.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. 
West, 12 Vet. App. 109, 112 (1999); see also Espiritu, 2 Vet. 
App. 492, 494.  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case such medical opinion 
as is of record addressing the Veteran's right shoulder 
attributes his disorder to a worker compensation injury after 
active service.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board accordingly finds the criteria for service 
connection for a right shoulder disorder are not met and the 
claim must be denied.  Because the evidence preponderates 
against the claim the benefit-of-the-doubt rule does not 
apply. Gilbert, 1 Vet. App. at 54 

Carpal Tunnel Syndrome (CTS)

The Veteran contends that he developed his claimed CTS 
through repetitive motion while servicing aircraft on the 
flight line for three years, plus subsequent work in the 
National Guard typing entries onto computer keyboards.

STRs relating to active service during the period from April 
1954 to December 1957 show the upper extremities as 
"normal" on enlistment and at discharge.  He sprained his 
right middle finger in October 1955 but X-ray was normal.  

During VA psychiatric examination in July 1960 the Veteran 
reported he had fractured his right wrist in 1952, prior to 
active service.  Concurrent VA physical examination noted the 
musculoskeletal system as "normal"

Periodic physical examinations associated with duty in the 
reserve component show "normal" evaluation of the upper 
extremities in February 1980 (enlistment in Reserve 
Component), October 1983, June 1987, February 1987, and April 
1989.  

The Veteran presented to VA in July 1978 complaining of 
numbness in the fingers of both hands and morning stiffness 
of both hands, reportedly of six months duration.  The 
clinical diagnosis was rheumatoid arthritis.

In January 1989 the Veteran was injured in a single-car 
accident determined to be in line of duty while traveling 
from his place of IDT.  The service LOD investigation cites 
injuries as contusion of the left arm with decreased range of 
motion and contusion to the right patella with decreased 
range of motion, both characterized as soft tissue injuries.  
There is no indication of an injury to wrist, hand or elbow.

The Veteran had a VA examination in July 1989 in which he 
complained of back and neck pain since the auto accident in 
January.  There is no indication of any subjective or 
objective impairment of shoulder, wrist, hand or elbow.
  
In February 1990 the Veteran submitted a claim for service 
connection for injuries to his hands. He stated he had 
suffered fractures to the fingers of both hands while playing 
football for the base team.  The RO denied service connection 
by a rating decision in March 1990, which noted STRs 
documented sprains to fingers of the right hand in October 
1956 and to fingers of the left hand in November 1956, but no 
fractures and no residuals.  The Veteran did not appeal. 

STRs relating to active duty during the period from August 
1991 to December 1991 show complaints of radicular symptoms 
attributed to cervical spine injury resulting from the motor 
vehicle accident in January 1989.

Records from Dr. Bejjani show the Veteran presented in 
January 1993 complaining of pain and tingling in both hands.  
Dr. Bejjani's impression was severe CTS of the bilateral 
hands.

The file contains what appears to be a physician's 
endorsement to a worker compensation claim dated in April 
1993.  The physician, whose signature is illegible, asserts 
the Veteran had a workplace accident in February 1993 that 
had aggravated the bilateral CTS.
	
A letter from Dr. Bejjani dated in September 1994 states the 
Veteran had current moderate-to-severe CTS most likely 
repetitive strain/cumulative trauma-work related and 
aggravated by workplace incidents in February 1993 and 
December 1993.

A March 1999 note by Dr. Kotzen shows an impression, based on 
EMG study, of bilateral CTS and no evidence of cervical 
radiculopathy.

The Veteran underwent VA EMG study in July 2001 to 
distinguish possible CTS versus cervical radiculopathy.  The 
interpreter's impression of the EMG was evidence of diffuse 
sensory neuropathy involving all the sensory nerves tested in 
the upper extremities, with evidence of superimposed CTS 
involving the motor and sensory branches of both medial 
nerves. 

A January 2003 letter by Dr. Bejjani shows an impression of 
moderate-to-severe bilateral CTS based on nerve conduction 
velocity (NCV) studies done earlier that month.  The Veteran 
was referred to a hand surgeon for carpal tunnel release.

A February 2003 letter by Dr. Bejjani states the Veteran had 
CTS associated with work conditions such as the Veteran's, 
who had spent nine consecutive years performing computer 
entry at his job.  In February 1993 the Veteran had an 
accident at the workplace in which a car door was opened into 
his left upper extremity, causing a flare-up in the disorder.

The file contains a letter dated in May 2003 from Dr. Brian 
O'Donnell stating the Veteran had orthopedic problems 
including bilateral CTS that "certainly could have begun 
while he was on active military service due to injuries 
involved in active military service." 
  
A July 2003 letter to VA from Dr. Gordon Iiams asserts the 
Veteran had performed duties as computer data entry processor 
for about nine years prior to his retirement from service, 
and although he had little or no chronic symptomatology of 
CTS at the time he was having some vague symptoms of 
intermittent numbness or tingling.  He subsequently developed 
rather severe symptoms of CTS.  Dr. Iiams did not expressly 
assert a relationship between the current CTS and active 
service. 

In October 2003 the Veteran was diagnosed by Sports Medicine 
and Orthopedic Center as having reflex sympathetic dystrophy 
(RSD) of the left upper extremity.

The Veteran submitted a Mayo Clinic article in October 2003 
discussing complex regional pain syndrome (CRPS), which the 
Veteran asserted was the same as RSD.  The article describes 
CRPS as an uncommon, chronic condition that usually affects 
the arm or leg and manifested by intense burning or aching 
pain along with swelling, skin discoloration, altered 
temperature, abnormal sweating and hypersensitivity.  The 
nature of CRPS is puzzling and its cause is not clearly 
understood, but commonly follows an acute trauma such as 
major injury to an arm or leg or an illness such as heart 
attack.

Records from Chesapeake General Hospital show that the 
Veteran had surgery for right carpal tunnel release in April 
2003 and left carpal tunnel release in June 2003.  In October 
2003 he underwent a bone scan with an impression of RSD of 
the left hand and wrist and he underwent four left stellate 
ganglion blocks in October and November 2003, by which time 
the diagnosis had changed from RSD to CRPS.  Also, X-ray of 
the left hand in November 2003 showed an impression of 
relative osteopenia with degenerative arthritis in the distal 
interphalangeal (DIP) joints.   

A February 2004 letter from Neurological Associates of 
Hampton Roads continued an impression of CRPS of the left 
hand with left median neuropathy; another letter dated in 
February 2004 by the same provider asserted an impression of 
CRPS of the right hand.

The file includes a June 2006 history and physical (H&P) 
examination by Dr. Gilbert Snider, who noted history of motor 
vehicle accidents in October 1956 (during active service) and 
in January 1989 (related to inactive duty for training).  He 
also noted the Veteran's duties in the Air Force required 
repetitive motion of the hands to open and close gas caps 
while fueling aircraft, as well as typing.  Dr. Snider noted 
the post-service history of CTS at length.  Dr. Snider's 
impression was bilateral CTS status post releases with 
subsequent CRPS on the left.  Dr. Snider stated that he 
believed the Veteran's CTS was related to the work the 
Veteran did in the Air Force, as well as the multiple 
automobile accidents which may induce CTS because of the 
abrupt gripping of the steering wheel with subsequent forced 
flexion or extension of the wrists at the time of impact; the 
treatment for CTS had led to RSD. 

A January 2007 letter to VA from Dr. O'Donnell states the 
Veteran's CTS "should definitely be service connected" 
because it is related to an extensive motor vehicle accident 
while on active duty and was exacerbated by his work with 
heavy equipment in the Air Force. 

The Veteran had a VA peripheral nerves examination in June 
2009, performed by a nurse and countersigned by a physician.  
The examiner reviewed the claims file and noted onset of CTS 
beginning in 1981-1983.  X-ray of the wrists showed and old 
healed fracture of the distal right radius with mild-to-
moderate degenerative changes of the radiocarpal joint, but 
both wrists were otherwise unremarkable.  The examiner 
diagnosed bilateral CTS with residuals of carpal tunnel 
release, with mild effects on activities of daily living.  
The examiner stated an opinion the Veteran's claimed CTS is 
"at less likely as not caused by or a result of military 
service."  The examiner stated as rationale that CTS is a 
condition caused by repetitive motion of the wrist and 
commonly occurs alone due to repetitive overuse.  The  
Veteran had a motor vehicle accident while on active duty and 
reported symptoms (tingling in the bilateral hands and 
fingertips and pain radiating from the neck down) initially 
and one year later; the motor vehicle accident likely 
aggravated and exacerbated the symptoms of CTS in the 
bilateral wrists.

The Board notes at this point that it is unclear whether the 
VA examiner cited above was trying to articulate that the 
Veteran's CTS is "at least as likely as not caused by or the 
result of military service," which would be an opinion 
supporting nexus, or rather was trying to articulate that the 
Veteran's CTS is "less likely than not caused by or the 
result of military service," which would be an opinion 
against nexus.  The RO focused on the word "less" and 
interpreted the opinion as being against nexus. However, 
review of the supporting rationale appears to support nexus 
in that the examiner states the motor vehicle accident, which 
is shown to be service-related, aggravated CTS, and that the 
Veteran began reporting symptoms soon after the accident 
occurred.

This favorable interpretation would be consistent with the 
earlier opinion of Drs. Snider and O'Donnell and is 
accordingly most consistent with the overall medical evidence 
of record.  A claimant is entitled to service connection 
where he/she submits supportable competent evidence of in-
service nexus that is not rebutted by other medical opinion 
of record.  Hanson v. Derwinski, 1 Vet. App. 512 (1991).
 
The Board notes that VA and non-VA physicians have been 
confused about the Veteran's actual period of active service, 
for example, attributing the Veteran to have performed nine 
years of typing duties in service when his actual active duty 
(versus Reserve Component service) was from April 1954 to 
December 1957 and from August 1991 to December 1991, which is 
considerably shorter than nine continuous years.  However, 
uncontroverted medical opinion has asserted the Veteran's CTS 
was either caused or aggravated by the automobile accident 
the Veteran suffered in conjunction with ADT, which suffices 
for a grant of service connection.

In regard to complex regional pain syndrome/reflex 
sympathetic disorder, the evidence shows an impression of the 
disorder in both wrists.  However, the June 2006 opinion of 
Dr. Snider referred only to CRPS of the left wrist, and 
provided an opinion that the CRPS of the left wrist was due 
to carpal tunnel release.  The Board finds that the evidence 
shows service-related CRPS of the left wrist but not the 
right wrist. 

The Board acknowledges that the recent VA peripheral nerves 
examination did not record an impression of current CRPS of 
either wrist.  However, the requirement of a current 
disability is satisfied when the claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim, and a claimant may be 
granted service connection even though the disability 
resolves prior to VA's adjudication of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

With benefit of the doubt in the Veteran's favor the Board 
finds the criteria for service connection for right and left 
CTS and associated CRPS of the left wrist have been met.




ORDER

Service connection for a right shoulder disorder is denied.

Service connection for right carpal tunnel syndrome is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Service connection for left carpal tunnel syndrome with 
complex regional pain syndrome/reflex sympathetic disorder is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.


REMAND

In October 2007 the Board remanded the case back to the RO so 
that the Veteran could be afforded VA examinations for his 
various claimed disabilities on appeal, including hearing 
loss.  The record shows that the Veteran failed to report for 
audiological evaluation in February 2010; however, the 
Veteran asserts he was unable report for the scheduled 
audiological evaluation because he was undergoing diagnostics 
that were ordered by another VA physician; he attempted to 
convey the conflict to the VA physician in question but was 
unable to do so because of language problems.

The Veteran asserts he did not negligently or intentionally 
fail to report for examination and that he is willing to 
comply with the examination request.  The Board therefore 
finds he should be afforded another opportunity for 
audiological evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any current bilateral hearing loss 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

For purposes of determining the etiology 
of the claimed disability, the examiner 
should assume the Veteran was subjected to 
loud noise during the performance of 
duties on the flight line during the 
period April 1954 to December 1957.  

Based on examination of the Veteran and 
review of the claims folder, the examiner 
should provide an opinion with respect to 
any hearing loss disability found as to 
whether there is a 50 percent or better 
probability that such disability is 
etiologically related to the Veteran's 
active service versus aging or other 
intercurrent cause.

The rationale for all opinions expressed 
must be provided.

2.  The RO or AMC should also undertake 
any other indicated development.

3.  Then, the RO or AMC should 
readjudicate the claim based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter the case should be 
returned to the Board for further 
appellate review.    

By this remand the Board intimates no opinion as to any final 
outcome warranted. 

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


  
______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


